Title: To Thomas Jefferson from John Fellows, 3 October 1825
From: Fellows, John
To: Jefferson, Thomas


Sir,
Newyork
Octr 3. 1825
The shameful abuse which has been profusely bestowed upon Thomas Paine and his writings by those who knew little or nothing of either, or were utterly regardless of truth, induced me to undertake for a bookseller to edit an edition of his Theological Works. And in order to illustrate his character & services, and to give support to his religious sentiments, at least in a degree, I considered it vastly important to introduce your name & others alike imposing, whose moral character & standing in the world would give weight to their opinions. Which I hope you will not take amiss, as my view was to do honor to yourself as well as to Mr Paine. At any rate you will have no cause to be dissatisfied with the company to which you are associated in this volume.For your answer, on being asked if you had invited Mr Paine to this country, mentioned in page 23, I have the authority of Mr Matthew L. Davis of this city, who says the conversation took place at your  house at Monticello. Your conduct towards Mr Paine has been highly approved of by all who were friendly to his political opinions that I have heard speak on the subject, whether they agreed with him in religion or not.—The work was printed in this city in the current year, and not in London as it purports to be. The dread of superstition among the booksellers induces them to resort to such expedients. The edition consists of 2000 copies, and the sale has very much exceeded expectation. A spirit of inquiry into the abuses of religion under which mankind have so long suffered appear to be excited at this time to an unusual degree in many parts of the United States; as well as in Great Britain. God grant that it may become universal! —The extract of your letter to Maj. Cartwright, inserted at page 187, had gone thro’ several Newspaper editions before it came to my hands; and, as I thought it probable that mistakes had occured in the printing of the old Norman French, I took is to counsellor Sampson (whose name appears in the same note with the extract) for correction if required. He made some alterations, but without refering to a printed record of Prisot’s opinion, which I since find varies from this edition. He also thro’ inadvertence translated en ancien scripture into—of the ancient scriptures, which might be supposed to allude to, what is called, the Holy Scriptures. This I have amended in the copy I send you, and the whole shall be corrected in a future edition. —With this volume I send you several pamphlets, all of which I hope will be acceptable, & that you will excuse the liberty I have taken.—Wishing that your eventful & valuable life may be preserved many years I subscribe myself with the utmost respect & esteem your Obt servtJno Fellows